 



Exhibit 10.1

SECOND AMENDMENT
TO
AMENDED AND RESTATED GEORGE SAMENUK EMPLOYMENT AGREEMENT

     THIS AMENDMENT, dated May 21, 2005, is made and entered into by and between
McAfee, Inc., a Delaware corporation (formerly Networks Associates, Inc.) (the
“Company”) and George Samenuk, an individual (the “Executive”).

W I T N E S S E T H:

     WHEREAS, on or about October 9, 2001, Company and Executive entered an
Amended and Restated Employment Agreement (the “Original Agreement”); and

     WHEREAS, the Original Agreement has been amended by that certain George
Samenuk Employment Agreement Amendment, entered into January 20, 2004, between
the Company and Executive (said Original Agreement, as so amended, being herein
referred to as the “Agreement”); and

     WHEREAS, the parties desire to amend the Agreement in certain respects.

     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

     1. Definitions. Unless otherwise provided herein, capitalized terms used
herein shall have the same meaning as provided in the Agreement. Effective
April 19, 2005, Executive’s Target Bonus percentage is 147%, payable annually.

     2. Modifications. The parties hereby amend the Agreement as follows:

(a) Section 7, Compensation, is amended as follows:

(i) Section 7(g)(i), Termination For Any Reason, is amended to read in its
entirety as follows:

Termination For Any Reason. Notwithstanding Executive’s entitlement to severance
benefits under certain circumstances discussed below in this Section 7(g), upon
the termination of Executive’s employment for any reason, the Company shall pay
Executive all Base Salary, Target Bonus, and accrued but unpaid vacation earned
through the date of termination, reimburse Executive for all necessary and
reasonable expenses in accordance with Section 4 and for any other expenses
pursuant to this Agreement for which reimbursement is still due, and continue
Executive’s

1



--------------------------------------------------------------------------------



 



benefits under the Company’s then-existing benefit plans and policies for so
long as provided under the terms of such plans and policies and as required by
applicable law. For purposes of calculating the Target Bonus earned through the
date of termination, the Company shall pay Executive the portion of the Target
Bonus derived by multiplying one hundred per cent (or such higher percentage as
the Company may have established for the Target Bonus for the year in which the
termination occurs) of Executive’s Base Salary by the quotient of (A) the number
of days in the year in which Executive is terminated through the date of
termination, divided by (B) 365, less any amounts previously paid by the Company
in respect of the Target Bonus for the year in which Executive is terminated.

(ii) Section 7(g)(ii), Upon Termination Other Than for Cause or Resignation for
Good Reason Prior to Change of Control, is amended to read in its entirety as
follows:

Upon Termination Other Than for Cause or Resignation for Good Reason. If
Executive resigns his Employment with the Company for Good Reason or Executive’s
employment is terminated by the Company other than for (x) Cause,
(y) Executive’s death, or (z) Executive’s Total Disability, then, subject to
Executive executing and not revoking, the Mutual Release of Claims attached
hereto as Exhibit A with the Company and not materially breaching the provisions
of Section 17 hereof, (1) Executive’s Stock Options and Executive’s Restricted
Stock, as well as any other stock options or restricted stock that he is granted
by the Company, shall vest immediately and if applicable, the Company’s right to
repurchase all of the same such shares immediately shall lapse, (2) Executive
shall receive payments equal to the sum of twice Executive’s Base Salary plus
twice his Target Bonus for the year in which employment terminated, less
applicable withholding, and otherwise in accordance with Section 7(i) hereof,
(3) the Company shall pay Executive cash equal to the pre-tax cost of providing
group health, dental and vision plans continuation coverage premiums for
Executive and his covered dependents under Title X of the Consolidated Budget
Reconciliation Act of 1985, as amended (“COBRA”) for eighteen (18) months from
the date of Executive’s termination of employment, and (4) the Company shall pay
Executive cash equal to the pre-tax cost of providing all other Company welfare
plan and fringe

2



--------------------------------------------------------------------------------



 



benefits and continued life insurance and long-term disability coverage
(including the Prior Life and LTD coverage), in which Executive participated
prior to his termination for eighteen (18) months from the date of Executive’s
termination of employment. For purposes of the Target Bonus calculation under
this Section 7(g)(ii) regarding Target Bonus measuring periods ending subsequent
to the termination of Executive’s employment, the Target Bonus shall be deemed
to be the same as for the Target Bonus measuring period during which Executive’s
employment terminated, and the goals shall be deemed to be fully met.

(iii) Section 7(g)(iii), Upon Termination Other Than for Cause or Resignation
for Good Reason On or At Any Time Following a Change of Control, is amended to
read in its entirety as follows:

Deleted.

(iv) Section 7(g)(iv), Upon Termination Due to Death, is amended to read in its
entirety as follows:

Deleted.

(v) A new Section 7(i) is hereby added to the Agreement, which new Section shall
read in its entirety as follows:

Payments. To the extent benefits are due to Executive pursuant to
Section 7(g)(i) of the Agreement, at the Company’s sole election and if allowed
by law, in lieu of providing benefits under the Company’s then-existing benefit
plans and policies for so long as required, the Company may pay Executive the
dollar amount equal to the pre-tax cost to the Company of providing all such
promised benefits in a cash lump sum within thirty (30) days of Executive’s
termination of employment with the Company. To the extent benefits are due to
Executive pursuant to Sections 7(g)(ii)(3) and (4) of the Agreement, in lieu of
paying the group health, dental and vision plan continuation coverage premiums
for Executive and his covered dependents and providing Executive with all other
welfare plan and fringe benefits, continued life insurance and long-term
disability coverage, the Company shall pay Executive the dollar amount equal to
the pre-tax cost to the Company of providing all such promised benefits. For
purposes of the calculation of the cost of continuation

3



--------------------------------------------------------------------------------



 



coverage premiums for the health, dental and vision plans and providing
Executive with all other welfare plan and fringe benefits, continued life
insurance and long-term disability coverage, it shall be assumed that no similar
coverage or benefits are obtained by Executive or his dependents prior to the
expiration of the eighteen (18) month period. All cash payments due under
Section 7(g)(ii) shall be paid as follows: (1) 1/24 of the total amount due
under Sections 7(g)(ii)(2) plus 1/18 of the total amount due under
Sections 7(g)(ii)(3) and (4) shall be payable on the last calendar day of the
month in which Executive’s employment with the Company terminated, and (2) a
like amount shall be payable on the last calendar day of each month thereafter
until such amount is paid in full; provided, however, that if any payments due
under Section 7(g)(ii) have not been paid by March 1 of the calendar year
following the calendar year in which Executive’s employment with the Company
terminated, then the remaining amounts due under Section 7(g)(ii) shall be
immediately due and payable on that date. All cash payments due under Section
7(h) shall be paid to Executive within thirty (30) days of demand therefore but
in no event prior to Executive’s termination of employment with the Company.

(vi) A new Section 7(j) is hereby added to the Agreement, which new Section
shall read in its entirety as follows:

409A Applicability. It is not the parties’ intention for any payment under this
Agreement to create or constitute a “nonqualified deferred compensation plan”
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (a “Deferred Compensation Plan”). In the event that this Agreement or
any compensation payable under this Agreement (the “Payment”) is determined to
be a Deferred Compensation Plan causing Executive to owe any additional federal
income tax, the Company agrees to pay to Executive an additional sum (the “Gross
Up”) in an amount such that the net amount retained by Executive after receiving
both the Payment and the Gross Up and after paying: (i) any additional federal
income tax on the Payment and the Gross Up, and (ii) any federal, state, and
local income taxes on the Gross Up, is equal to the amount of the Payment.
Notwithstanding the above, in the event payment of the Gross Up is or becomes
the sole reason for this Agreement to be a Deferred Compensation Plan, the

4



--------------------------------------------------------------------------------



 



preceding sentence shall be void and no Gross Up shall be paid.

(b) The last paragraph of Section 3 of Exhibit A, which paragraph is unnumbered
and immediately follows subsection (g), is amended to read in its entirety as
follows:

“Nothing in this Release is intended to relieve the Company of its obligations
under Labor Code Section 2802. Employee and the Company agree that the release
set forth in this Section shall be and remain in effect in all respects as a
complete general release as to the matters released. This release does not
extend to and shall not relieve the Company from any obligations incurred under
sections 7(g), 7(h), 7(i), 11 or 21 of the Employment Agreement, and/or under
the Indemnification Agreement between the Employee and the Company dated
January 2, 2001, as amended.”

     3. Confirmation. Except as amended hereby, the Agreement is ratified and
confirmed in accordance with its terms.

     IN WITNESS WHEREOF, the parties have executed this Amendment as of the day
and year first above written.

              McAFEE, INC.       EXECUTIVE
 
           
By:
  /s/ Kent H. Roberts        

           
Name:
  Kent H. Roberts        /s/ George Samenuk

           
Title:
  EVP and General Counsel        Name: George Samenuk

           

5